Exhibit 10.3

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment is made effective as of this 31st day of December, 2012, by and
between Cardiovascular Systems, Inc. (the “Corporation”) and Kevin J. Kenny
(“Employee”).

WHEREAS, the Corporation and Employee entered into an Employment Agreement dated
April 15, 2011, (the “Agreement”), which provides for severance if Employee’s
employment is terminated by the Corporation without Cause or by Employee for
Good Reason; and

WHEREAS, it has come to the Corporation’s attention that certain provisions of
the Agreement should be clarified for compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the notices, regulations and
other guidance of general applicability issued thereunder (“Code Section 409A),
and the parties desire to amend the Agreement for compliance with Code
Section 409A in accordance with Notice 2010-80.

NOW, THEREFORE, the parties agree as follows:

1. The first paragraph of Section 11.3 of the Agreement is hereby amended in its
entirety to read as follows:

“Severance. If at any time after Employee has been continuously employed by the
Corporation for six months, Employee is terminated by the Corporation without
Cause (as defined below), or Employee terminates his employment for Good Reason
(as defined below), and Employee executes, returns and does not rescind, and all
rescission periods have expired, by the 60th day after the termination of
Employee’s employment, a release of claims agreement in a form supplied by the
Corporation, then the Corporation shall: (i) pay Employee at regular payroll
intervals, beginning on the next regularly scheduled payday coinciding with or
immediately following the 60th day after the termination of the Employee’s
employment (subject to the application of Code Section 409A as set forth in
Section 11.4 below), an amount equal to twelve (12) months of Employee’s then
current base salary; and (ii) continue to pay the Corporation’s ordinary share
of premiums for twelve (12) calendar months for Employee’s COBRA continuation
coverage in the Corporation’s group medical, dental, and life insurance plans
(as applicable), provided Employee timely elects such continuation coverage and
timely pays Employee’s share of such premiums, if any.”

2. Section 11.4 of the Agreement is hereby amended in its entirety to read as
follows:

“IRC Section 409A. This Agreement is intended to comply with Internal Revenue
Code Section 409A (‘Code Section 409A’) or an exemption thereunder and shall be
construed and administered in accordance with Code Section 409A. Any payments to
be made under this Agreement upon a termination of employment shall only be made
if such termination of employment constitutes a ‘separation from service’ under
Code Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, if any of the payments described in this Agreement are subject to the
requirements of Code Section 409A and the Corporation determines that Employee
is a “specified employee” as defined in Code Section 409A as of the date of
Employee’s termination of employment, all or a portion of such payments will not
be paid or commence until the first payroll



--------------------------------------------------------------------------------

date that occurs after the six-month anniversary of the date of Employee’s
termination of employment, or, if earlier, the date of Employee’s death, but
only to the extent such delay is required for compliance with Code
Section 409A. Further, notwithstanding anything in this Agreement to the
contrary, the Corporation expressly reserves the right to amend this Agreement
without Employee’s consent to the extent necessary to comply with Code
Section 409A, as it may be amended from time to time, and the regulations,
notices and other guidance of general applicability issued thereunder.”

3. Except as set forth herein, all provisions of the Agreement shall remain in
full force and effect without modification. Further, nothing in this Amendment
is intended to modify the amount, timing or form of payment for the deferred
compensation benefits described in the Agreement, and this Amendment shall, at
all times, be construed in compliance with Code Section 409A.

4. Capitalized terms used in this Amendment, but not otherwise defined, shall
have the meanings assigned to them under the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.

 

CARDIOVASCULAR SYSTEMS, INC. By:   /s/ Laurence L. Betterley   Its: Chief
Financial Officer

/s/ Kevin J. Kenny

Kevin J. Kenny